Citation Nr: 1449273	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-46 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for high cholesterol, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to a compensable evaluation for service-connected tinea manuum/tinea cruris prior to November 15, 2013 and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to November 1970.

These matters come before the Board of Veteran's Appeals (Board) from April 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In April 2009, the RO continued a noncompensable rating for service-connected tinea manuum/tinea cruris and in December 2009, the RO denied service connection for high cholesterol and hypertension.

In a July 2010 Form 9, the Veteran requested a hearing before the Board. In June 2014, VA sent the Veteran a notice letter indicating that the hearing was scheduled for July 23, 2014. The Veteran requested that the hearing be rescheduled.  In a July 2014 letter, the Veteran was informed the hearing had been rescheduled for August 28, 2014.  The Veteran failed to appear on that date. As the Veteran has not provided good cause for his failure to appear at the hearing and has not requested that it be rescheduled, his request is deemed withdrawn. 38 C.F.R. § 20.702 (c) (2013).

The issues of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and the issue of entitlement to a compensable evaluation for service-connected tinea manuum/tinea cruris prior to November 15, 2013 and in excess of 10 percent thereafter are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

High cholesterol is a laboratory test result, and is not a disability for which service-connected compensation may be granted.


CONCLUSION OF LAW

High cholesterol is not a disability for which compensation is warranted.
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

 VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  However, these duties do not apply to the issue of entitlement to service connection for high cholesterol because it is being denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

The Veteran contends he has been taking medication to control his cholesterol since being diagnosed with diabetes mellitus, type II.  Thus, he argues, his high cholesterol should be service connected as secondary to his service-connected diabetes.

A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has determined that laboratory results are not, in and of themselves, disabilities.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440 (May 7, 1996).  In response to the publication of the proposed rule, a commenter asked that VA address the handling of claims for veterans receiving diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol.  61 Fed. Reg. 20440, 20445.  The authors of the Final Rule responded: "[t]he diagnoses listed by the commenter are actually laboratory test results, and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities of the rating schedule to address." Id. 

In the absence of proof of a current disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  As high cholesterol does not constitute a disability, the Board finds that service connection is not warranted. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for high cholesterol is denied.


REMAND

Reasons for remand: To obtain an addendum medical opinion regarding hypertension and to associate any available VA treatment records more recent than November 2012 with the claims file.

I.  Service Connection for Hypertension

The Veteran currently has hypertension controlled by medication.  His hypertension was diagnosed in 2009, 39 years after separation from service and several years after he was diagnosed with diabetes mellitus, type II.  He indicates that his doctor informed him that his blood pressure had to be controlled due to his diabetic condition and that if he did not have diabetes, his blood pressure levels would be "acceptable."  See January 2010 Notice of Disagreement.  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In December 2009, the Veteran underwent a VA examination in connection with his claim.  The examiner was asked whether the veteran's current hypertension is due to or a result of his service-connected diabetes mellitus type II.  The examiner indicated she had reviewed the medical records and recognized a diagnosis of diabetes 7 to 8 years ago and new diagnosis of hypertension in January 2009.  She stated that  although diabetes does not cause hypertension it "can certainly have an impact on the hypertension."  The rationale for the opinion was that "there is well documented research that states that diabetes can exacerbate and worsen conditions of hypertension."  She repeated again that diabetes does not cause hypertension.

The language of 38 C.F.R. § 3.310  requires consideration of whether the service-connected disability has aggravated the claimed disability, even if the service-connected disability did not cause the claimed disability.  Here, it appears the examiner did consider such a concept, but did not provide an opinion as to whether, in the Veteran's case, it is at least as likely as not that his hypertension was aggravated by his diabetes or to what degree.  The Board finds it necessary to seek an addendum opinion upon review of the medical records and the entirety of the Veteran's disability picture as to the etiology of the Veteran's high blood pressure.

II.  Increased ratings for tinea manuum/tinea cruris

The Veteran's service-connected skin disability is rated under Diagnostic Code (DC) 7813, which provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), the hands (tinea manuum) and the inguinal area, also known as jock itch (tinea cruris).  DC 7813 provides that dermatophysosis is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability. 38 C.F.R. § 4.118.
 
The Veteran's tinea manuum/tinea cruris are rated under DC 7806, which provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period warrants a noncompensable rating, i.e. is 0 percent disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling. Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling. Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling. 38 C.F.R. § 4.118.

In a November 2006 rating decision, the RO granted service connection for tinea manuum/tinea cruris (claimed as skin lesions/scales and jock itch as two separate issues).  It was noted that the Veteran's service treatment records indicated frequent complaints of a rash and scaling skin on the hands and in the crotch area to include the buttocks.    

In February 2009, the Veteran filed a claim for "skin condition, right hand palm, opening which causes pain."  The Veteran indicated that the condition seemed to "come and go on an annual basis."  The RO interpreted this claim was a claim for an increased rating for the Veteran's service-connected skin condition.  A private treatment record from Dr. G.E.B. indicated the presence of tinea manuum/tinea cruris, specifically his right hand, palm.  It was indicated that the condition was constant and was being treated with calcipotriene cream on a daily basis.  It was indicated that the skin condition on the palm affected 1 percent of the entire body and the skin condition on the groin affected 2 percent of the entire body.  A February 2009 VA treatment record indicated a skin rash that had recurred in January on his right hand palm.  The Veteran related that the rash "comes and goes and then disappears for many years and comes back."  Eczema was assessed.  A March 2009 VA treatment record  noted a rash on the right palm that the Veteran reported seemed worse in the winter and better in the summer.  He indicated it did not itch, but would sometimes crack and become painful.  The examiner described a well-demarcated, mildly erythematous, mildly scaly, thin plaque on the center of the right palm along with a well-defined, slightly scaly patch on the right third digit as well.  Moderate erythema involving the intergluteal cleft was noted.  The doctor assessed isolated psoriasis with possible inverse psoriasis or irritant dermatitis involving the intergluteal cleft.  The Veteran was prescribed a topical cream to be used in the mornings and an ointment to be used at night on his hand and a cream for his buttocks.

Treatment records between March 2009 and November 2012, which are those currently available in the claims file, do not indicate additional treatment for skin rash on the hand or buttocks.  In August 2009 and October 2009, the Veteran's medication list included calcipotriene cream (topical), clobetasol propionate ointment (a corticosteroid) and desonide cream (topical), however, "not taking" was listed by each on the medication list so it is unclear whether the Veteran was using these.  Nonetheless, in medication lists appearing in later records in April 2010, January 2011, May 2011, July 2011, September 2011 and January 2012, no creams or ointments for the treatment of skin rashes appear.
  
In November 2013, the Veteran was afforded a VA examination in connection with his claim.  The claims file was reviewed and dermatitis was diagnosed.  The examiner noted that the skin condition appeared to be a rash or other nonspecific skin eruption and the diagnosis was not clear in the treatment records between isolated psoriasis and irritant dermatitis.  The examiner did made clear that the skin condition was the same as that the Veteran had in service.  The examiner noted constant treatment with topical corticosteroids on a daily basis.  The examiner identified that 5 to 20 percent of the total body area was affected by the skin condition and less than 5 percent of exposed areas were affected by the skin condition.  The examiner determined that the skin condition was moderately severe in the groin and gluteal fold and was mild on the right hand palm.

Upon consideration of this evidence, the Board concludes that in order to fully address the question of whether a compensable rating is warranted prior to the date of the 2013 examination, the Board must have access to all the previous treatment records as they may give a better picture of the surface area of the skin affected and the type of treatment prescribed.  At the November 2013 examination, it was noted the Veteran was using a corticosteroid on a daily basis.  A prescription for this cream was not evident in the record since 2009 and the Board could find no evidence of further treatment since 2009.  Currently, the record contains VA treatment records from January 2009 to November 2012.   The Board finds that to deny a compensable rating prior to November 15, 2013 prior to reviewing all the available treatment records would be a failure of VA's duty to assist the Veteran.  There is no evidence that the Veteran is seeking private treatment for his skin condition; nonetheless, the RO should ensure that all available records prior to November 15, 2013 appear in the claims file and are reviewed.  The Board also finds it appropriate to reconsider the question of whether a rating in excess of 10 percent is warranted for the period after November 15, 2013 based on any new evidence that is obtained prior to providing the Veteran a supplement statement of the case.

Accordingly, the case is REMANDED for the following action:

1. Associate all VA treatment records with the claims file, specifically from November 2012 to the present.

2.  Contact the Veteran concerning whether he has sought any private treatment for his service-connected skin disability and request that he provide authorization for release of any private treatment records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  In regard to the claim for service connection for hypertension, return the claims file to the examiner who performed the December 2009 VA examination or if that examiner is no longer available to another suitable specialist to provide an addendum opinion as to the etiology of the Veteran's hypertension. 

The examiner should review the record, to include the electronic treatment records and make a notation that a review was made in the examination report.

Following review of the record, the examiner should opine as to the relationship, if any, between the Veteran's hypertension and his service-connected diabetes mellitus.  Specifically, the examiner should provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's hypertension, diagnosed in 2009 after his diagnosis of diabetes, was proximately aggravated by his diabetes mellitus.  The opinion should be centered as much as possible on the Veteran's particular medical situation.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

Additionally, aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation.

A clear rationale for all opinions is required. If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Thereafter, readjudicate the claims, to include consideration of an increased rating for the Veteran's service-connected skin disability prior to November 15, 2013 and thereafter.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


